CLARK, Circuit Judge.
This is an appeal from an order denying the petition of the Connecticut Railway and Lighting Company for an allowance, to be paid out of the estate of the New York, New Haven and Hartford Railroad Company — currently in reorganization under § 77, 11 U.S.C.A. § 205 — for expenses incurred in proving a claim for damages from the rejection of a lease by the New Haven.
In 1935, the New Haven filed its petition for reorganization under § 77, and shortly thereafter rejected its 999-year lease of certain transportation properties from the Connecticut Railway and Lighting Company. For the next five years the Connecticut Railway and Lighting Company engaged in a successful, but expensive, litigation to prove a claim for damages. See In re New York, N. H. & H. R. Co., 2 Cir., 95 F.2d 483; Connecticut Railway & Lighting Co. v. Palmer, 305 U.S. 493, 59 S.Ct. 316, 83 L.Ed. 309; Connecticut Railway & Lighting Co. v. Palmer, 2 Cir., 109 F.2d 568; Palmer v. Connecticut Railway & Lighting Co., 311 U.S. 544, 61 S.Ct. 379, 85 L.Ed. 336. Herein, it has sought an allowance from the New Haven estate for the expenses (including attorneys’ fees) thereby incurred by it.
The case is controlled by Warren v. Palmer, 2 Cir., 132 F.2d 665, decided concurrently with it; for the reasons there set forth, we affirm the order of the district court denying the allowance.